Exhibit 10.2




FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into as of January 25, 2019 (the “Effective Date”) between AGNC Mortgage
Management, LLC, a Delaware limited liability company (the “Company”), and Gary
Kain (the “Executive”) and supersedes and replaces in its entirety that certain
Third Amended and Restated Employment Agreement, entered into between the
Company and the Executive, dated as of November 1, 2016 (the “Prior Agreement”).
WITNESSETH:
WHEREAS, the Company is currently engaged through its subsidiaries in the
business of, among other things, managing mortgage real estate investment
trusts, which invest in (a) agency securities for which the principal and
interest payments are guaranteed by U.S. Government agencies and U.S.
Government-sponsored entities, (b) non-agency securities and/or (c) other
mortgage related investments; and
WHEREAS, the Executive has received and will continue to receive specific trade
secrets and confidential information, training and the benefit of established
customer relationships relating to the businesses of the Company, which trade
secrets and confidential information, training and access to established
customer relationships are necessary to enable the Executive to perform the
Executive’s duties and to receive future compensation, and the Executive has
played and will continue to play a significant role in the development and
management of the businesses of the Company; and
WHEREAS, it is in the interests of the Company that the Executive’s services
continue to be available to the Company; and
WHEREAS, the Company and the Executive are parties to the Prior Agreement; and
WHEREAS, the parties wish to amend and restate the Prior Agreement in its
entirety.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree that the Prior Agreement is amended and restated in its
entirety as follows:
1.Definitions; Interpretations. For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following terms shall have the following respective meanings:
(a)    “AGNC” shall mean AGNC Investment Corp. and its successors and assigns.
(b)    “Base Salary” shall have the meaning specified in subparagraph 4(a).
(c)    “Board” shall mean the Board of Directors of AGNC.
(d)    “Change of Control” shall have the meaning set forth in the Equity Plan,
including the relevant provisions of Section 17 of the Equity Plan, as of the
Effective Date.
(e)    “Change of Control Protection Period” shall mean the 21-month period
following the date of a Change of Control.
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------





(g)    “Company Managed Fund” shall mean (i) AGNC and (ii) any other entity for
which the Company or a subsidiary of the Company serves as investment manager or
in a substantially similar capacity pursuant to a written agreement.
(h)    “Company’s Business” shall mean:
(i)    any business activity that would be the same or competitive with any
business activity engaged in by AGNC, the Company or any of their subsidiaries
or any Company Managed Fund during the term of the Executive’s employment; and
(ii)    the provision of management, advisory or other investment services to
mortgage real estate investment trusts or any other investment vehicles that
engage primarily in the acquisition, trading, sales, financing, investment or
management of mortgage- backed securities or other real estate assets.
(i)    “Compensation Committee” shall mean the Compensation and Corporate
Governance Committee of the Board.
(j)    “Compensation Committee Charter” shall mean the AGNC Investment Corp.
Compensation and Corporate Governance Committee Charter, as may be in effect
from time to time.
(k)    “Disability” shall mean a physical or mental condition of the Executive
that, in the good faith judgment of not less than a majority of the members of
the Board, prevents the Executive from being able to perform the services
required under this Agreement and that results in the Executive becoming
eligible for long-term disability benefits (if such benefits are provided by the
Company). If any dispute arises as to whether a Disability has occurred, or
whether a Disability has ceased and the Executive is able to resume duties, then
such dispute shall be referred to a licensed physician, at the request of either
the Executive or the Board. The Executive shall submit to such examinations and
provide information as such physician may request and the determination of such
physician as to the Executive’s physical or mental condition shall be binding
and conclusive on the parties. The Company shall pay the cost of any such
physician and examination.
(l)    “Equity Plan” shall mean the AGNC Investment Corp. 2016 Equity and
Incentive Compensation Plan, as approved by the Board on October 18, 2016, as
amended from time to time.
(m)    “Good Reason” shall mean the Executive’s reassignment by the Board to a
position that is not comparable to the position of Chief Executive Officer and
Chief Investment Officer of the Company. A job position will be considered
“comparable” if (A) it requires similar professional training, skill, knowledge,
experience and scope of responsibility; (B) it provides the Executive annualized
compensation opportunities comparable to the Executive’s position contemplated
hereby (that includes both guaranteed compensation and upside potential); (C) it
does not require the Executive to relocate more than 50 miles from either (1)
Bethesda, Maryland or (2) Boca Raton, Florida; and (D) the Executive and the
Board mutually agree that the position is comparable. The Executive must provide
written notice to the Board within 90 days of the initial existence of a
condition that constitutes Good Reason as defined herein and the Company shall
have 30 days after receipt of any such notice to remedy the condition. If the
Company timely remedies such condition, such condition shall not constitute Good
Reason. The Executive may not terminate the


2

--------------------------------------------------------------------------------





Executive’s employment hereunder for Good Reason more than six months after the
initial existence of one (or more) of the conditions that constitutes Good
Reason.
(n)    “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a trust and an unincorporated organization.
(o)    “Restricted Territory” shall mean:
(i)    the world; and
(ii)    North America; and
(iii)    the United States; and
(iv)    Maryland; and
(v)    Florida.
(p)    “Section 280G” shall mean Section 280G of the Code and the regulations
thereunder.
(q)    “Section 409A” shall mean Section 409A of the Code and the regulations
thereunder.
(r)    “Termination For Cause” shall mean the termination by the Board of the
Executive’s employment with the Company as a result of (i) the willful and
continued failure by the Executive to perform substantially the Executive’s
duties described in paragraph 3 (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after two (2) written
notices of such failure have been given to the Executive by the Board and the
Executive has had a reasonable period (not to exceed 15 days from the second
notice) to correct such failure, (ii) the commission by the Executive of acts
that are willfully dishonest and demonstrably injurious to the Company or any
Company Managed Fund (monetarily or otherwise) in any material respect, (iii)
the commission by the Executive of an act of fraud, embezzlement or intentional
sexual harassment in connection with the Executive’s duties for AGNC, the
Company or any of their subsidiaries, (iv) the Executive’s conviction, or plea
of guilty or nolo contendere, with respect to an act of criminal misconduct
involving any financial crime or an act of moral turpitude or (v) a willful and
material breach or violation by the Executive of (A) any material provision of
this Agreement or (B) any material employment policy of AGNC, the Company or any
of their subsidiaries that any such entity may publish and provide in writing to
the Executive from time to time, which, in either case, if capable of being
remedied or if the negative impact can be substantially mitigated, remains
substantially unremedied or unmitigated for more than 30 days after written
notice thereof is given to the Executive by AGNC, the Company or any subsidiary,
as applicable (as determined by the Board acting in good faith). For purposes of
this definition, no act or failure to act on the Executive’s part shall be
considered grounds for a Termination for Cause if done or omitted to be done by
the Executive in good faith and in the reasonable belief that such act or
failure to act was in the best interest of the Company or any Company Managed
Fund or in furtherance of the Executive’s duties and responsibilities described
in paragraph 3.
(s)    “Termination For Good Reason” shall mean the Executive’s termination of
the Executive’s employment with the Company as a result of Good Reason.
(t)    “Termination Without Cause” shall mean the termination by the Board of
the Executive’s employment with the Company for any reason other than a
termination for


3

--------------------------------------------------------------------------------





Disability or a Termination For Cause and shall not include the Board’s giving
notice pursuant to subparagraph 5(a) that the Employment Period shall not be
extended.
(u)    “Voluntary Termination” shall mean the Executive’s termination of the
Executive’s employment with the Company for any reason, other than a Termination
For Good Reason.
In this Agreement, unless a clear contrary intention appears, (a) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph or subparagraph,
(b) reference to any paragraph or subparagraph means such paragraph or
subparagraph hereof, (c) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (d) where any provision of this Agreement refers to
action to be taken by a specific party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party. The paragraph and subparagraph headings herein are
for convenience only and shall not affect the construction hereof.
2.    Employment. The Company agrees to continue to employ the Executive, and
the Executive agrees to accept such continued employment with the Company, in
each case on the terms and conditions set forth in this Agreement for the period
beginning on the Effective Date and ending as provided in paragraph 5 hereof
(the “Employment Period”). Notwithstanding anything in this Agreement to the
contrary, the Executive shall be an at-will employee of the Company and the
Executive or the Board may terminate the Executive’s employment with the Company
for any reason or no reason at any time, subject to the terms and conditions
hereof, including any obligations the Company may have pursuant to paragraph 6
hereof.
3.    Positions and Duties.
(a)    During the Employment Period, the Executive shall serve as the Chief
Executive Officer and Chief Investment Officer of the Company. As such, the
Executive shall have the responsibilities and authorities customary for persons
holding such positions and such other duties as may be reasonably designated to
him by the Board.
(b)    During the Employment Period, the Executive shall (i) report directly to
the Board and (ii) observe and comply with all lawful policies, directions and
instructions of the Board that are consistent with this paragraph 3.
(c)    During the Employment Period, the Executive shall (i) devote
substantially all of the Executive’s business time, attention, skill and efforts
to the faithful and efficient performance of the Executive’s duties hereunder
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) and (ii) not accept employment with any Person other than with
the Company. Notwithstanding the foregoing, the Executive may engage in the
following activities so long as they do not interfere in any material respect
with the performance of the Executive’s duties and responsibilities hereunder:
(A) serve on corporate (if approved by the Board, such approval not to be
unreasonably withheld), civic, religious, educational or charitable boards or
committees or (B) manage the Executive’s personal investments.
(d)    During the Employment Period, the Executive shall perform the Executive’s
duties and responsibilities principally in the Bethesda, Maryland area or the
Boca Raton, Florida area; provided that the Executive shall spend a significant
amount of time working in the Company’s Bethesda, Maryland office location and,
in any event, shall travel to Bethesda, Maryland as needed.


4

--------------------------------------------------------------------------------





4.    Compensation and Benefits.
(a)    Base Salary. For services rendered by the Executive under this Agreement
during the Employment Period, the Company shall pay to the Executive an annual
base salary (“Base Salary”), evenly paid twice a month or on such other schedule
as salaried employees of the Company are generally and regularly compensated.
During the Employment Period, effective February 1, 2019, the Base Salary shall
be at the rate of $900,000 per year. On and after January 1, 2020, the
Compensation Committee shall review the Executive’s Base Salary from time to
time and may, in its sole discretion, increase it; provided that the Base Salary
shall not be lowered from the rate that may be in effect from time to time.
(b)    Annual Cash Bonus. With respect to each calendar year during the
Employment Period, the Executive shall be eligible to earn an annual cash bonus.
The actual annual bonus may range from 0% to 150% of a target value (the “Target
Annual Bonus Amount”), based on the level of achievement of specified
performance measures and goals set by the Compensation Committee (with, subject
to the Compensation Committee Charter, input from the Executive) for such
calendar year (the “Annual Performance Goals”). For performance in calendar year
2019 and each calendar year thereafter, the Target Annual Bonus Amount shall be
$5,400,000. The Compensation Committee (with, subject to the Compensation
Committee Charter, input from the Executive), in its reasonable judgment, shall
determine the weightings of each performance measure and a threshold, target and
maximum performance goal for each measure no later than ninety (90) days after
the beginning of each calendar year. To the extent that specified performance
measures and goals apply to other executives of the Company, the threshold,
target and maximum levels associated with such specified performance measures
and goals will apply to the Executive in the same manner as they apply to such
other executives. Performance at the threshold, target or maximum levels would
be expected to result in a bonus payment of 50%, 100% or 150% of the Target
Annual Bonus Amount, respectively, for such measure. Performance below the
threshold level could result in no bonus payment for such measure. The bonus
payment for performance between the threshold and target level or between the
target and maximum level will be determined by linear interpolation. Subject to
the provisions of paragraph 6, the Executive must be employed on the date on
which the annual cash bonus is paid in order to receive payment of any such
annual cash bonus pursuant to this subparagraph 4(b). Any annual cash bonus
earned pursuant to this subparagraph 4(b) shall be paid to the Executive by
March 15 of the calendar year following the calendar year to which such annual
cash bonus relates.
(c)    Long-Term Incentive Awards.
(i)    During the first quarter of calendar year 2019, and during the first
quarter of each calendar year thereafter, subject to approval by the Board, AGNC
shall grant the Executive a long-term incentive award with an aggregate target
fair value of $8,100,000 on the date of grant (the “Target Annual LTIA”).
Two-thirds (2/3) of the Target Annual LTIA (the “Performance-Based Award”) shall
vest based upon the achievement of certain specified performance metrics (as
determined by the Compensation Committee in its reasonable judgment) (the
“Performance-Based Metrics”) measured over a three-year performance period with
the amount of shares and the associated performance targets specified at or
before the grant date of the award. If the Performance-Based Metrics are
exceeded (as determined by the Compensation Committee in its reasonable
judgment), the Executive may earn up to 200% of the target number of shares
underlying the Performance-Based Award. The remaining one-third (1/3) of the
Target Annual LTIA that


5

--------------------------------------------------------------------------------





does not have Performance-Based Metrics (the “Time-Based Award”) shall vest over
a three-year period, with 1/3 of such portion vesting following each of the
first, second and third anniversaries of the grant date. Notwithstanding the
foregoing, the Target Annual LTIA shall be subject to the terms and conditions
of the Equity Plan and the applicable award agreement(s) to be entered into
between AGNC and the Executive, which shall be consistent with the terms hereof.
In the event that AGNC cannot grant the Target Annual LTIA to the Executive,
AGNC shall instead provide a cash award to the Executive with an equivalent fair
value and under equivalent vesting terms, which shall be subject to the terms
and conditions of an applicable award agreement to be entered into between AGNC
and the Executive (as approved by the Compensation Committee).
(ii)    In the event that the Executive experiences a Voluntary Termination by
reason of the Executive’s retirement pursuant to a succession plan approved by
the Compensation Committee (which may include the Executive’s provision of
continued services to the Company, either as a member of the Board, a consultant
to the Company, or in some other capacity in which Executive provides transition
or succession planning services to the Company) (such termination, the
Executive’s “Retirement”), the Target Annual LTIA will vest in accordance with
the Equity Plan and the applicable award agreement(s), except as follows:
(A)
If the Executive’s Retirement occurs on or after March 15, 2021, the
Performance-Based Award, as well as the performance-based portion of any
long-term incentive awards that may be granted in subsequent years that are then
outstanding, if any, shall become vested on the same terms as though Executive
had remained employed for the remainder of the vesting period applicable to such
awards (and subject to actual performance results for the full performance
period); provided, however, that such continued vesting shall only apply if
Executive complies with all covenants contained in paragraph 7 of this Agreement
for the remainder of the vesting period applicable to such awards
notwithstanding any shorter period(s) that may be specified in such paragraph,
including, but not limited to, the Non-Competition Period (as defined therein);
provided further, that with respect to any long-term incentive award granted to
Executive in the calendar year in which Executive’s Retirement occurs, such
vesting terms shall only apply to a pro-rated portion of such award in an amount
equal to the total award multiplied by a fraction, the numerator of which will
equal the number of full calendar months in the year of Retirement that
Executive was employed prior to Retirement and the denominator of which will
equal twelve (12).

(B)
If the Executive’s Retirement occurs on or after March 15, 2021, the unvested
portion of the Time-Based Award, as well as the unvested portion of any
time-based long-term incentive awards that may be granted in subsequent years
that are then outstanding, if any, shall become vested in full upon such
Retirement, subject to and in accordance with the applicable



6

--------------------------------------------------------------------------------





award agreement(s) to be entered into between AGNC and the Executive; provided,
however, that with respect to any long-term incentive award granted to Executive
in the calendar year in which Executive’s Retirement occurs, such vesting terms
shall only apply to a pro-rated portion of such award in an amount equal to the
total award multiplied by a fraction, the numerator of which will equal the
number of full calendar months in the year of Retirement that Executive was
employed prior to Retirement and the denominator of which will equal twelve
(12).
(C)
The time of payment for the Target Annual LTIA shall be in accordance with the
terms of the applicable award agreement and the Equity Plan. Notwithstanding
anything in this Agreement, the Equity Plan, and/or the applicable award
agreement(s) to the contrary, any payment for any vested portion of the Target
Annual LTIA and any other long-term incentive awards following the Executive’s
Retirement shall be payable in accordance with the requirements of Section 409A.

(d)    Other Benefits. During the Employment Period, the Executive shall be
entitled to receive all employee benefits, fringe benefits and other perquisites
that may be offered by the Company to its senior employees as a group,
including, without limitation, participation by the Executive and, where
applicable, the Executive’s dependents, in the various employee benefit plans or
programs (including, without limitation, retirement plans, stock plans, health
plans, life insurance, parking and disability insurance but excluding, except as
hereinafter provided in subparagraph 6(b), 6(c) or 6(d), any severance pay
program or policy of AGNC, the Company or any of their subsidiaries) generally
provided to senior employees of the Company, subject to meeting the eligibility
requirements with respect to each of such benefit plans or programs. However,
nothing in this subparagraph 4(d) shall be deemed to prohibit the applicable
plan sponsor from making any changes in any of the plans, programs or benefits
described herein, provided such changes apply to all similarly situated senior
employees.
(e)    Attorneys’ Fees. Within sixty (60) days following the Executive’s
submission of appropriate supporting documentation, the Company will reimburse
the Executive for the attorneys’ fees incurred in connection with the review and
negotiation of this Agreement; provided, however, that the aggregate amount of
such reimbursement shall not exceed $10,000.
(f)    Clawback Policy. The Executive agrees that performance-based incentive
compensation awarded or paid by AGNC or the Company to the Executive (whether in
cash or equity) shall be subject to any applicable clawback policy that is
adopted by the Board in good faith in anticipation of (and in accordance with
the proposed rules regarding), or in order to comply with, the final rules or
regulations adopted by the U.S. Securities and Exchange Commission and the
NASDAQ Stock Market that implement the incentive-based compensation recovery
requirements set forth in Section 10D of the Securities Exchange Act of 1934, as
added by Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and any other applicable legal requirements or listing standards
that may be enacted and in effect from time to time (the “Clawback Rules”), as
such clawback policy may be amended from time to time for continued compliance
with the Clawback Rules. Such clawback policy will trigger the forfeiture or
recoupment of the Executive’s performance-


7

--------------------------------------------------------------------------------





based incentive compensation (and such other compensation covered by the
Clawback Rules) only if the performance-based incentive compensation (or other
compensation) is of the type covered by the Clawback Rules and only (i) in the
event that AGNC is required to prepare an accounting restatement due to AGNC’s
material noncompliance with any financial reporting requirement under U.S.
federal securities laws, provided that such forfeiture or recoupment shall be
limited to the portion of applicable compensation that would not have been
awarded or paid to the Executive for or in respect of such restated fiscal year
had such financial statements been accurate (as reasonably determined by the
Board in accordance with the Clawback Rules), and (ii) in such other
circumstances as may be required to comply with the Clawback Rules, in which
case such forfeiture or recoupment shall be limited to the portion of the
applicable compensation required to be forfeited/recouped under the Clawback
Rules.
(g)    Stock Ownership Guidelines. The Executive agrees that all shares of
common stock of AGNC owned by the Executive shall be subject to any applicable
stock ownership guidelines that may be reasonably implemented by the Board from
time to time.
5.    Employment Period.
(a)    Except as hereinafter provided, the Employment Period shall continue
until, and shall end on, the second anniversary of the Effective Date (such
date, the “Expiration Date”); provided, however, that on each day following the
Effective Date, the Expiration Date shall be extended to the second anniversary
of such date. Notwithstanding the preceding sentence, the Board or the Executive
may terminate the Employment Period at any time by providing written notice that
such daily extensions of the Expiration Date shall be discontinued, in which
case the Expiration Date shall be the second anniversary of the date on which
such notice is provided.
(b)    Notwithstanding subparagraph 5(a) above, the Employment Period shall end
early upon the first to occur of any of the following events:
(i)    the Executive’s death;
(ii)    the Board’s termination of the Executive’s employment due to Disability;
(iii)    a Termination For Cause;
(iv)    a Termination Without Cause;
(v)    a Termination For Good Reason; or
(vi)    a Voluntary Termination.
6.    Post-Employment Payments.
(a)    At the end of the Executive’s employment for any reason, the Executive
shall cease to have any rights to salary, expense reimbursements or other
benefits, except that (to the extent applicable) the Executive shall be entitled
to (i) any Base Salary which has been earned but is unpaid as of the end of the
Employment Period, which shall be paid by the Company to the Executive on the
first payroll date following the Executive’s termination of employment, (ii) any
annual cash bonus that has been earned for a prior calendar year pursuant to
subparagraph 4(b) but is unpaid, which shall be paid by the Company to the
Executive by March 15 of the calendar year in which the Executive’s termination
of employment occurs (but only if the termination is not a Termination For Cause
or a Voluntary


8

--------------------------------------------------------------------------------





Termination), (iii) any reimbursable expenses which have been incurred but are
unpaid as of the end of the Employment Period, which shall be paid by the
Company to the Executive in accordance with the Company’s applicable
reimbursement policies, (iv) any plan benefits which by their terms extend
beyond termination of the Executive’s employment (but only to the extent
provided in any benefit plan in which the Executive has participated as an
employee of the Company and excluding, except as hereinafter provided in
subparagraph 6(b), 6(c) or 6(d), any severance pay program or policy of AGNC,
the Company or any of their subsidiaries) and (v) any benefits to which the
Executive is entitled under Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”). In addition,
subject to subparagraph 6(f), the Executive shall be entitled to the additional
amounts described in subparagraph 6(b), 6(c) or 6(d), in the circumstances
described in such subparagraphs. Moreover, subject to subparagraph 6(f), unless
otherwise expressly agreed to by the parties, if the Executive’s employment is
terminated by the Board following the end of the Employment Period (for any
reason other than a reason that would have constituted a Termination For Cause
had such termination of employment occurred during the Employment Period), then
the Executive shall be entitled to the greater of (A) payment of a monthly
amount equal to the sum of (x) one-twelfth (1/12th) of the Executive’s
then-current annual base salary, plus (y) one-twelfth (1/12th) of the
Executive’s then-current target annual cash bonus, for a period of time
following such termination of employment equal to one (1) month for each year of
the Executive’s service with the Company (which, for the avoidance of doubt,
commenced on January 26, 2009) (not to exceed eighteen (18) months), which shall
be paid by the Company to the Executive in equal installments over such period
in accordance with the Company’s normal payroll practices, or (B) the severance
provided under any severance policy or arrangement of AGNC, the Company or their
affiliates that is applicable to the Executive at the time of such termination.
(b)    If the Employment Period ends early pursuant to subparagraph 5(b) on
account of a Termination Without Cause or a Termination For Good Reason, and
such termination of employment does not occur during the Change of Control
Protection Period, the Executive shall be entitled to receive the following:
(i)        an amount equal to the product of (A) 2.5, multiplied by (B) the sum
of (x) the Executive’s Base Salary at the time of such termination of
employment, plus (y) the Target Annual Bonus Amount for the calendar year in
which such termination of employment occurs (the “Severance Amount”), which
shall be paid by the Company to the Executive in equal installments over the
30-month period following such termination of employment in accordance with the
Company’s normal payroll practices;
(ii)            an amount equal to the product of (A) the annual cash bonus the
Executive would have been entitled to receive pursuant to subparagraph 4(b) if
he had remained employed through December 31 of the calendar year in which such
termination of employment occurs (as determined by the Compensation Committee
but assuming that the Executive achieved all qualitative and subjective metrics
of the Annual Performance Goals at their target level), multiplied by (B) a
fraction (x) the numerator of which is the number of days that the Executive
remained employed during the calendar year in which such termination of
employment occurs and (y) the denominator of which is 365 (the “Assumed Pro Rata
Bonus”), which shall be paid by the Company to the Executive in a single lump
sum by March 15 of the calendar year following the calendar year in which such
termination of employment occurs;


9

--------------------------------------------------------------------------------





(iii)        (A) if the Executive (or any of his eligible dependents) elects
continuation coverage under the Company’s medical, dental and/or vision plans
pursuant to COBRA, reimbursement for the Executive’s (and any such eligible
dependent’s) COBRA premium payments (provided such reimbursement does not result
in any taxes or penalties for the Company) until the earlier of (x) the
Executive’s eligibility for any such coverage under another employer’s or any
other medical plan or (y) the date that is eighteen (18) months following such
termination of employment (such period, the “COBRA Period”), with each such
COBRA reimbursement being made by the Company to the Executive within thirty
(30) days following the payment of any such COBRA premiums by the Executive (and
any such eligible dependent) (the “COBRA Reimbursements”); or (B) if the
Executive (or any of his eligible dependents) elects continuation coverage under
the Company’s medical, dental and/or vision plans pursuant to COBRA but the
COBRA Reimbursements would result in taxes or penalties for the Company, monthly
cash payments, with each such monthly cash payment being equal to the
Executive’s (and any such eligible dependent’s) monthly COBRA premium payments
during the COBRA Period, which shall be paid by the Company to the Executive on
the first payroll date of each month following the month with respect to which
the Executive’s (and any such eligible dependent’s) monthly COBRA premiums were
paid during the COBRA Period (the “Substitute Payments”); and
(iv)        acceleration of any outstanding unvested awards under the Equity
Plan, subject to and in accordance with the applicable award agreement(s) to be
entered into between AGNC and the Executive.
(c)    If the Employment Period ends early pursuant to subparagraph 5(b) on
account of a Termination Without Cause or a Termination For Good Reason, and
such termination of employment occurs during the Change of Control Protection
Period, the Executive shall be entitled to receive the following:
(i)    the Severance Amount (as defined in subparagraph 6(b)(i) above), which
shall be paid by the Company to the Executive in a lump sum on the first payroll
date following the 60th day after such termination of employment;
(ii)    an amount equal to the product of (A) the Target Annual Bonus Amount for
the calendar year in which such termination of employment occurs, multiplied by
(B) a fraction (x) the numerator of which is the number of days that the
Executive remained employed during the calendar year in which such termination
of employment occurs and (y) the denominator of which is 365, which shall be
paid by the Company to the Executive in a single lump sum by March 15 of the
calendar year following the calendar year in which such termination of
employment occurs;
(iii)    the COBRA Reimbursements or the Substitute Payments (each as defined in
subparagraph 6(b)(iii)), as applicable; and
(iv)    acceleration of any outstanding unvested awards under the Equity Plan,
subject to and in accordance with the applicable award agreement(s) to be
entered into between AGNC and the Executive.


10

--------------------------------------------------------------------------------





(d)    If the Employment Period ends early at any time pursuant to subparagraph
5(b) on account of the Executive’s death or Disability, the Executive (or in the
event of the Executive’s death, his estate or eligible dependents, as
applicable) shall be entitled to receive the following:
(i)    the Assumed Pro Rata Bonus, which shall be paid by the Company to the
Executive (or to his estate) in a single lump sum by March 15 of the calendar
year following the calendar year in which such termination of employment occurs;
(ii)    the COBRA Reimbursements or the Substitute Payments (each as defined in
subparagraph 6(b)(iii)), as applicable (provided that in the event of the
Executive’s death, the COBRA Reimbursements or the Substitute Payments, as
applicable, shall be paid to the Executive’s eligible dependents); and
(iii)    acceleration of any outstanding unvested awards under the Equity Plan,
subject to and in accordance with the applicable award agreement(s) to be
entered into between AGNC and the Executive.
(e)    Any payment, reimbursement or benefit under the last sentence of
subparagraph 6(a) or subparagraph 6(b), 6(c) or 6(d) that is not made or
provided during the period following the Executive’s termination of employment
because the Executive (or, if applicable, his estate) has not executed the
release described in subparagraph 6(f) shall be paid to the Executive in a
single lump sum (or shall be provided to the Executive) on the first payroll
date following the 60th day after such termination of employment; provided that
the Executive (or, if applicable, his estate) executes and does not revoke the
release in accordance with the requirements of subparagraph 6(f).
(f)    Notwithstanding anything herein to the contrary, the Executive (or, if
applicable, his estate) shall not be entitled to receive any payment,
reimbursement or benefit under the last sentence of subparagraph 6(a) or
subparagraph 6(b), 6(c) or 6(d) hereof unless (i) prior to the 60th day
following such termination of employment, the Executive (or, if applicable, his
estate) executes a standard release of all claims, known or unknown, arising on
or before the date of the release, against AGNC, the Company and their
subsidiaries and their directors, managers, officers, employees and affiliates,
in a standard form of release provided by the Board and agreed to by the
Executive (which release shall not impose any further obligations, covenants or
duties on the Executive), and (ii) any applicable revocation period has expired
prior to the 60th day following such termination of employment without the
Executive (or, if applicable, his estate) revoking such release.
7.    Confidential Information; Non-Competition; Intellectual Property.
(a)    Confidential Information.
(i)    The Executive recognizes that the services to be performed by the
Executive hereunder are special, unique and extraordinary and that, by reason of
such employment with the Company, the Executive has acquired and will continue
to acquire Confidential Information (as defined below) concerning the operation
of the Company, the use or disclosure of which would cause the Company
substantial loss and damages which could not be readily calculated and for which
no remedy at law would be adequate. Accordingly, the Executive agrees that the
Executive will not (directly or


11

--------------------------------------------------------------------------------





indirectly) at any time, whether during or after the Executive’s employment
hereunder, (A) knowingly use for an improper personal benefit any Confidential
Information that the Executive may learn or has learned by reason of the
Executive’s employment with the Company or (B) disclose any such Confidential
Information to any Person except (1) in the performance of the Executive’s
obligations to the Company hereunder, (2) as required by applicable law, (3) in
connection with the enforcement of the Executive’s rights under this Agreement,
(4) in connection with any disagreement, dispute or litigation (pending or
threatened) between the Executive and the Company or (5) with the prior written
consent of the Board. As used herein, “Confidential Information” includes
information with respect to the operation and performance of the Company and the
Company Managed Funds, their investments, portfolio companies, products,
services, facilities, product methods, research and development, trade secrets
and other intellectual property, systems, patents and patent applications,
procedures, manuals, confidential reports, product price lists, customer lists,
financial information, business plans, prospects or opportunities (including, as
applicable, all of the foregoing information regarding the Company’s and/or the
Company Managed Funds’ past, current and prospective portfolio companies);
provided, however, that such term shall not include any information that (x) is
or becomes generally known or available other than as a result of a disclosure
by the Executive or (y) is or becomes known or available to the Executive on a
nonconfidential basis from a source (other than the Company) that, to the
Executive’s knowledge, is not prohibited from disclosing such information to the
Executive by a legal, contractual, fiduciary or other obligation to the Company.
(ii)    The Executive confirms that all Confidential Information is the
exclusive property of the Company. All business records, papers and documents
kept or made by the Executive while employed by the Company relating to the
business of the Company shall be and remain the property of the Company at all
times. Upon the request of the Company at any time, the Executive shall promptly
deliver to the Company, and shall retain no copies of, any written materials,
records and documents made by the Executive or coming into the Executive’s
possession while employed by the Company concerning the business or affairs of
the Company other than personal materials, records and documents (including
notes and correspondence) of the Executive not containing proprietary
information relating to such business or affairs. Notwithstanding the foregoing,
the Executive shall be permitted to retain copies of, or have access to, all
such materials, records and documents relating to any disagreement, dispute or
litigation (pending or threatened) between the Executive and the Company.
(iii)    The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (A) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, the DTSA provides that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the


12

--------------------------------------------------------------------------------





trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.
(b)    Non-Competition; Non-Solicitation.
(i)    The Executive agrees that (A) during the term of his employment with, and
during his provision of any services described in clause (2) to, the Company
and, (B) during the 18-month period following the later of (1) termination of
Executive’s employment with the Company for any reason, and (2) the date that
Executive ceases to provide consulting, transition, or other similar succession
planning services to the Company pursuant to the transition or succession plan
governing Executive’s Retirement as described in subparagraph 4(c)(ii) above
(such period, the “Non-Competition Period”) within the Restricted Territory, the
Executive shall not, directly or indirectly, engage or participate in, prepare
or set up, assist or have any interest in any person, partnership, corporation,
firm, association or other business organization, entity or enterprise, whether
as an officer, employee, director, partner, stockholder, consultant or
otherwise, that engages in the Company’s Business. Notwithstanding the
foregoing, (x) the Executive shall not be precluded from purchasing or owning,
directly or beneficially, as a passive investment, two percent (2%) or less of
any class of publicly traded securities if he does not actively participate in
or control, directly or indirectly, any investment or other decisions with
respect to such entity, and (y) if the Board terminates the Executive’s
employment following the end of the Employment Period (for any reason other than
a reason that would have constituted a Termination For Cause had such
termination of employment occurred during the Employment Period), then solely
for purposes of this subparagraph 7(b)(i), the “Non-Competition Period” shall be
the 3-month period following such termination of the Executive’s employment.
(ii)    During the Non-Competition Period, the Executive shall not, directly or
indirectly:
(A)
offer to hire, divert, entice away, solicit or in any other manner persuade, or
attempt to do any of the foregoing (each, a “Solicitation”), for any person who
is an officer, employee, consultant or board member of the Company or any
Company Managed Fund to accept employment or an engagement with a third party or
engage in a Solicitation with respect to any person or entity who is, or was, at
any time within six months prior to the Solicitation, an officer, employee,
agent or consultant of the Company or any Company Managed Fund to work for a
third party engaged in the Company’s Business or to engage in any of the
activities hereby prohibited with respect to the Executive under this
subparagraph 7(b)(ii);

(B)
solicit, divert, entice away or in any other manner persuade, or attempt to do
any of the foregoing, on (1) any actual or prospective customer of or investor
in the Company or any Company Managed Fund to become a customer of or investor
in any third party engaged in the Company’s Business or (2) any



13

--------------------------------------------------------------------------------





customer or investor to cease doing business with the Company or any Company
Managed Fund; or
(C)
make any statements or perform any acts intended to advance the interest of any
person engaged in or proposing to engage in the Company’s Business in any way
that is intended to injure the interests of the Company or any Company Managed
Fund.

(c)    Intellectual Property. The Executive agrees that during the term of the
Executive’s employment with the Company, and for a period of 12 months following
the termination of the Executive’s employment for any reason, any and all
inventions, discoveries, innovations, writings, domain names, improvements,
trade secrets, designs, drawings, business processes, secret processes and
know-how, whether or not patentable or a copyright or trademark, which the
Executive may create, conceive, develop or make, either alone or in conjunction
with others and related or in any way connected with the Company, its strategic
plans, products, processes, apparatus or business now or hereafter carried on by
the Company (collectively, “Inventions”), shall be fully and promptly disclosed
to the Company and shall be the sole and exclusive property of the Company (as
the Board shall determine) as against the Executive or any of the Executive’s
assignees. Regardless of the status of the Executive’s employment by the
Company, the Executive and the Executive’s heirs, assigns and representatives
hereby assigns, or shall promptly assign, to the Company any and all right,
title and interest in and to such Inventions made during the term of the
Executive’s employment by the Company. There are no Inventions with respect to
the Company conceived of, developed or made by the Executive before the
Effective Date which have not been disclosed to and assigned to the Company. The
Executive further agrees that at the request of and without charge to the
Company, but at the Company’s expense, the Executive shall execute a written
assignment of any Inventions to the Company and shall assign to the Company any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and the Executive shall do
whatever may be necessary or desirable to enable the Company to secure any
patent, trademark, copyright, or other property right therein in the United
States of America and in any foreign country, and any division, renewal,
continuation, or continuation in part thereof, or for any reissue of any patent
issues thereon. In the event that the Company is unable, after reasonable
effort, and in any event after 10 business days, to secure the Executive’s
signature on a written assignment to the Company of any application for letters
patent or to any common-law statutory copyright or other property right therein,
whether because of the Executive’s physical or mental incapacity or for any
other reason whatsoever, the Executive irrevocably designates and appoints the
General Counsel of the Company as his attorney-in-fact to act on his behalf to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, copyright
or trademark.
(d)    Remedies.
(i)    The Executive acknowledges that a breach of any of the covenants
contained in this paragraph 7 may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach, any payments or benefits remaining under the terms of this
Agreement shall cease and the Company shall be entitled to obtain a temporary
restraining order or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this paragraph 7 or such
other relief as may be required to specifically enforce any of the covenants
contained in this paragraph 7.


14

--------------------------------------------------------------------------------





(ii)    The period of time during which the restrictions set forth in this
paragraph 7 will be in effect will be extended by the length of time during
which the Executive is in breach of the terms of those provisions as determined
by any court of competent jurisdiction on the Company’s application for
injunctive relief.
(e)    Communication of Contents of Agreement. While employed by the Company and
during the Non-Competition Period, the Executive shall communicate the contents
of this paragraph 7 to any Person that the Executive intends to be employed by,
associated with or represent.
(f)    The Company. For purposes of this paragraph 7, the Company shall include
AGNC and any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company for which the Executive worked or had
responsibility at the time of termination of the Executive’s employment and at
any time during the 2-year period prior to such termination.
8.    Non-Disparagement.
(a)    The Executive agrees that he shall not talk about or otherwise
communicate to any third parties in a malicious, disparaging or defamatory
manner regarding AGNC, the Company or any of their subsidiaries or any aspect of
his employment with the Company. Further, the Executive shall not make or
authorize to be made any written or oral statement that may disparage or damage
the reputation of AGNC, the Company or any of their subsidiaries. The Company
shall instruct its senior executives and members of the Board not to talk about
or otherwise communicate to any third parties outside of AGNC, the Company or
any of their subsidiaries in a malicious, disparaging or defamatory manner
regarding the Executive or any aspect of his employment with the Company, and
the Company shall not make or authorize to be made any written or oral statement
to any third parties outside of AGNC, the Company or any of their subsidiaries
that may disparage or damage the reputation of the Executive.
(b)    Notwithstanding anything in this Agreement to the contrary, nothing in
the Agreement prohibits or will be interpreted or construed to prohibit
Executive from reporting any possible violation of federal law or regulation to
any governmental agency or entity, including but not limited to the U.S.
Department of Justice or the Securities and Exchange Commission, or providing
testimony to or communicating with such agency or entity in the course of its
investigation, or from making any other disclosures that are protected under the
whistleblower provisions of federal law and regulation. Any such reports,
testimony or disclosures do not require Executive to provide notice or receive
the authorization or consent of the Company or the Board.


15

--------------------------------------------------------------------------------





9.    Survival. Subject to any limits on applicability contained therein,
paragraphs 6, 7, 8, 9, 10, 11, 21 and 22 hereof shall survive and continue in
full force in accordance with their terms notwithstanding any termination of the
Employment Period.
10.    Taxes. AGNC, the Company or any of their subsidiaries shall withhold from
all payments due to the Executive all applicable taxes (federal, state or other)
that it is required to withhold therefrom unless the Executive has otherwise
paid (or made other arrangements satisfactory) to AGNC, the Company or any of
their subsidiaries, as applicable, the amount of such taxes. Notwithstanding any
other provision of this Agreement, none of AGNC, the Company or any of their
subsidiaries shall be obligated to guarantee any particular tax result for the
Executive with respect to any payment or benefit provided to the Executive by
AGNC, the Company or any of their subsidiaries (whether pursuant to this
Agreement or otherwise), and the Executive shall be responsible for any taxes
imposed on the Executive with respect to any such payment. For the avoidance of
doubt, in no event shall any provision of this Agreement (including, without
limitation, paragraph 21 or 22) be construed to require AGNC, the Company or any
of their subsidiaries to provide any gross-up for the tax consequences of any
provision under this Agreement or any payment or benefit provided to the
Executive by AGNC, the Company or any of their subsidiaries (whether pursuant to
this Agreement or otherwise).
11.    No Mitigation or Offset. The provisions of this Agreement are not
intended to, nor shall they be construed to, require that the Executive mitigate
the amount of any payment provided for in this Agreement by seeking or accepting
other employment, nor shall the amount of any payment provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer or otherwise. Without limitation of the
foregoing, the Company’s obligations to make the payments to the Executive
required under this Agreement and otherwise to perform its obligations hereunder
shall not be affected by any set off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive.
12.    Assignability. The obligations of the Executive hereunder are personal
and may not be assigned or delegated by the Executive or transferred in any
manner whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder as
provided in paragraph 15.
13.    Notices. All notices and all other communications provided for in the
Agreement shall be in writing and addressed (a) if to the Company, (i) at its
principal office address or such other address as it may have designated by
written notice to the Executive for purposes hereof, directed to the attention
of the Board with a copy to the General Counsel of the Company or (ii) to the
company electronic mail address of the General Counsel of the Company and (b) if
to the Executive, (i) at the Executive’s residence address on the records of the
Company or to such other address as the Executive may have designated to the
Company in writing for purposes hereof or (ii) to the Executive’s company
electronic mail address. Each such notice or other communication shall be deemed
to have been duly given when (A) delivered or mailed by United States registered
mail, return receipt requested, postage prepaid or (B) when electronic evidence
of electronic mail transmission is received, except that any notice of change of
address shall be effective only upon receipt.
14.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
15.    Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the


16

--------------------------------------------------------------------------------





Executive should die while any amounts would be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there be
no such designee, to the Executive’s estate.
16.    Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Board. No waiver by either party
hereto at any time of any breach by the Executive or the Company of, or in
compliance with, any condition or provision of this Agreement to be performed by
the Executive or the Company, as applicable, shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
17.    Complete Agreement. (a) This Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and (b) this Agreement supersedes and preempts any prior understandings,
agreements or representations by or between the Executive and AGNC, the Company
and any of their subsidiaries, written or oral (including, without limitation,
the Prior Agreement), which may have related to the subject matter hereof in any
way.
18.    Counterparts. This Agreement may be executed in one or more counterparts
(including electronically transmitted counterparts), each of which shall be
deemed to be an original, but all of which together will constitute one and the
same instrument.
19.    Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of Maryland. The
Company and the Executive agree that the state and federal courts located in the
State of Maryland shall have jurisdiction in any action, suit or proceeding
based on or arising out of this Agreement and the Company and the Executive
hereby: (a) submit to the personal jurisdiction of such courts, (b) consent to
service of process in connection with any action, suit or proceeding and (c)
waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue or service of process.
20.    Indemnification and D&O Insurance. The Executive will be provided
indemnification and mandatory advancement of expenses to the maximum extent
permitted by AGNC’s, the Company’s and their subsidiaries’ and affiliates’
Articles of Incorporation or Bylaws, with such indemnification to be on terms
determined by the Board or the applicable board of directors or managers, or any
of their committees, but on terms no less favorable than provided to any other
executive officer or director of such entities. AGNC and the Company shall
maintain customary directors and officers insurance coverage for the Executive’s
benefit on the same basis as such coverage is maintained for the benefit of
AGNC’s and the Company’s other executive officers and directors (including
former executive officers and directors).
21.    Section 409A.
(a)    The parties intend for this Agreement to either comply with, or be exempt
from, Section 409A, and all provisions of this Agreement shall be interpreted
and applied accordingly. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A, the Company shall,
subject to the Executive’s prior written approval, modify the Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferral of compensation” within the meaning of Section 409A
or in order to comply with the provisions of Section 409A and without any
diminution in the value of the payments or benefits to the Executive. Each
payment or reimbursement under this Agreement shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A. Any
payments or


17

--------------------------------------------------------------------------------





reimbursements of any expenses provided for under this Agreement shall be made
in accordance with Treas. Reg. §1.409A-3(i)(1)(iv).
(b)    To the extent that any payment or benefit pursuant to this Agreement
constitutes a “deferral of compensation” subject to Section 409A (after taking
into account to the maximum extent possible any applicable exemptions) (a “409A
Payment”) and is treated as payable upon Separation from Service, then, if on
the date of the Executive’s Separation from Service, the Executive is a
Specified Employee, to the extent required for the Executive not to incur
additional taxes pursuant to Section 409A, no such 409A Payment shall be made to
the Executive prior to the earlier of (i) six (6) months after the Executive’s
Separation from Service or (ii) the date of the Executive’s death. Should this
paragraph 21 result in payments or benefits to the Executive at a later time
than otherwise would have been made under this Agreement, on the first day any
such payments or benefits may be made without incurring additional tax pursuant
to Section 409A, the Company shall make such payments and provide such benefits
as provided for in this Agreement. For purposes of this paragraph 21, the terms
“Specified Employee” and “Separation from Service” shall have the meanings
ascribed to them in Section 409A. The parties intend that the phrase
“termination of employment” and words and phrases of similar import used in this
Agreement means a Separation From Service with the Company and its subsidiaries.
22.    Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable or provided by AGNC, the Company or any of
their subsidiaries to the Executive, whether or not payable in connection with
this Agreement or upon a termination of employment (“Payments”), (i) constitute
“parachute payments” within the meaning of Section 280G, and (ii) but for this
paragraph 22 would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Payments shall be reduced to such lesser
amount (the “Reduced Amount”) that would result in no portion of the Payments
being subject to the Excise Tax; provided, however, that such Payments shall not
be so reduced if a nationally recognized accounting firm selected by the Board
in good faith (the “Accountants”) determines that without such reduction, the
Executive would be entitled to receive and retain, on a net after-tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code, federal, state and local income taxes, social security and Medicare
taxes and all other applicable taxes, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local tax laws
which applied (or is likely to apply) to the Executive’s taxable income for the
tax year in which the transaction which causes the application of Section 280G
occurs, or such other rate(s) as the Accountants determine to be likely to apply
to the Executive in the relevant tax year(s) in which any of the Payments are
expected to be made), an amount that is greater than the amount, on a net
after-tax basis, that the Executive would be entitled to retain upon receipt of
the Reduced Amount. Unless the Board and the Executive otherwise agree in
writing, any determination required under this paragraph 22 shall be made in
good faith by the Accountants in a timely manner and shall be binding on the
parties absent manifest error. In the event of a reduction of Payments
hereunder, the Payments shall be reduced in the order determined by the
Accountants that results in the greatest economic benefit to the Executive in a
manner that would not result in subjecting the Executive to additional taxation
under Section 409A. For purposes of making the calculations required by this
paragraph 22, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code and other applicable
legal authority. The Board and the Executive shall furnish to the Accountants
such information and documents as the Accountants may reasonably require in
order to make a determination under this paragraph 22, and the Company shall
bear the cost of all fees charged by the Accountants in connection with any
calculations contemplated by this paragraph 22. To the extent requested by the
Executive, the Company shall cooperate with the Executive in good faith in
valuing, and the Accountants shall value, services to be provided by the
Executive (including the Executive refraining from performing services pursuant
to a covenant not to compete) before, on or after the date of the transaction
which causes the application of Section 280G such that Payments in respect of
such services may be considered to be “reasonable compensation”


18

--------------------------------------------------------------------------------





within the meaning of Section 280G. Notwithstanding the foregoing, if the
transaction which causes the application of Section 280G occurs at a time during
which Section 2(a)(i) of Q&A-6 of Treasury Regulation Section 1.280G would apply
to the Executive, upon the request of the Executive, the Company shall use
reasonable efforts to obtain the vote of equity holders described in Q&A-7 of
Treasury Regulation Section 1.280G.


[SIGNATURES ON FOLLOWING PAGE]




19

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


AGNC MORTGAGE MANAGEMENT, LLC


By: /s/ Kenneth Pollack        
Name: Kenneth Pollack
Title: Senior Vice President and General Counsel


EXECUTIVE


By: /s/ Gary Kain            
Name: Gary Kain














20